Case 8:17-cv-02447-WFJ-AAS Document 124-1 Filed 09/16/19 Page 1 of 4 PagelD 1269

 

 

 

1
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
CASE NO.: 8:17-cv-2447-T-36AAS
HILDA VAN HOEK,
Plaintiff,
vs.
MCKESSON CORPORATION; PSS
WORLD MEDICAL, INC.; MCKESSON
MEDICAL-SURGICAL INC.; and MCKESSON
MEDICAL-SURGICAL TOP HOLDINGS
INC.,
Defendants.
/
VIDEOTAPED
DEPOSITION OF: CLINTON BRADY
DATE: WEDNESDAY, OCTOBER 17, 2018
TIME: 1:31 P.M. - 3:31 P.M.
PLACE: BARRETT COURT REPORTING
2935 FIRST AVENUE NORTH,
ST. PETERSBURG, FLORIDA 33713
STENOGRAPHICALLY
REPORTED BY: JESSICA TENENBAUM, COURT REPORTER
AND NOTARY PUBLIC
EXHIBIT
AN
-
pe

 

Ph: 727-580-4944 Fax: 727-735-9866

BEIBARRETT

CouRT REPORTING
Case 8:17-cv-02447-WFJ-AAS Document 124-1 Filed 09/16/19 Page 2 of 4 PagelD 1270

56
1 A. Bill to -- again, this is an estimate. It can
2 change month to month, but 350 to 400 maybe.
3 Q. Bill to's?
4 A. I think so. It could be off. I haven't looked

5 at the total number in a while, but it's probably

6 somewhere in that range. That's why it's so hard to
7 remember exact accounts. There's a lot, so I don't
8 remember exactly which ones were affected by that

9 acquisition. I remember dealing with it, but I don't
10 remember too many specifics. But the ship to's ~~ one
11 of those bill to's can have 15 ship to accounts under
12 it. One may only have one. So, it would -- it -- I
13 would -- it would be irresponsible even to try to guess

14 the number of ship to's.

15 Q. Well, how does it come about that you become a
16 bill to on an account?

17 A. Typically you're the person who's opening the
18 account.

19 Q. So that would be a customer that you've -- a
20 new customer?

21 A. The majority of the time, yes.

22 Q. And what about the other times, how is it that
23 you come about to be a bill to?

24 A. It's possible that another account manager had
29 left the company and they needed to assign someone.

 

 

Ph: 727-580-4944 Fax: 727-735-9866

 

eT BARRETT

CoOuRT REPORTING
Case 8:17-cv-02447-WFJ-AAS Document 124-1 Filed 09/16/19 Page 3 of 4 PagelD 1271

 

 

1 UNITED STATES DISTRICT COURT
2 MIDDLE DISTRICT OF FLORIDA
3 TAMPA DIVISION
4 CASE NO: 8:17-CV-2447-T-36AAS
5
6 HILDA VAN HOEK,
7 Plaintiff,
8 VS
9
MCKESSON CORPORATION; PSS
10 WORLD MEDICAL, INC., MCKESSON
MEDICAL-SURGICAL, INC., and
11 MCKESSON MEDICAL-SURGICAL TOP
HOLDINGS, INC.,
12
Defendants.
13 /
14
15 VIDEO-TAPED DEPOSITION OF
16 CRAIG WILLIAMS
17
18 DATE: Friday - October 12, 2018
19 TIME: 1:01 p.m.
20 PLACE: Esquire Reporting
422 Camden Street
21 , Stuart, Florida 34994
22 TAKEN BY: Plaintiff
23 BEFORE: KATHY ALANIS, Shorthand Reporter and
Notary Public in and for the State of
24 Florida at large
25

 

 

 

ESQUIRE REPORTING, INC. -- STUART AND FORT PIERCE, FLORIDA
Case 8:17-cv-02447-WFJ-AAS Document 124-1 Filed 09/16/19 Page 4 of 4 PagelD 1272

32

 

1 BY MS. PISCITELLI:

8 A Here in my area you're talking about?
9 QO Anywhere.

10

he

Well, I mean there's a lot of them.

11 Oh, okay. Yeah.

Pr ©

12 Like three hundred.

13 Three hundred customers?

FO

14 Roughly. Approximately.
15
16
17
18
19
20
21
22
23
24

25

 

 

 

ESQUIRE REPORTING, INC. -- STUART AND FORT PIERCE, FLORIDA
